                 Case 2:19-cv-01650-JCC Document 7 Filed 06/04/20 Page 1 of 4



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9       Angela Bovo et al.,                              CASE NO. C19-1650-JCC
10                             Plaintiffs,                MINUTE ORDER
11              v.

12       King County Superior Court et al.,

13                             Defendants.
14

15            The following minute order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court sua sponte. Plaintiff Angela Bovo brings an in forma
18   pauperis complaint on behalf of herself and her minor children against the King County Superior
19   Court and Judge Douglas North. 1 (Dkt. No. 4 at 1.) The Court must dismiss an in forma pauperis
20   complaint if the action raises frivolous or malicious claims, seeks monetary relief from a
21   defendant who is immune from such relief, or fails to state a claim. 28 U.S.C. § 1915(e)(2)(B).
22   To state a claim for relief, a pleading must contain “a short and plain statement showing that the
23   1
       The caption of Plaintiff’s complaint includes several crossed-out names of various individuals
24   who appear as parties in the body of the complaint. (See Dkt. No. 4 at 1, 4–5.) “The title of the
     complaint must name all the parties.” Fed. R. Civ. P. 10(a). Accordingly, Plaintiff must amend
25   the title of her complaint to include the crossed-out names if she wishes the Court to consider
     claims against those individuals. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262–63 (9th Cir. 1992)
26   (dismissing action for refusal to comply with court orders to name defendants in the caption).

     MINUTE ORDER
     C19-1650-JCC
     PAGE - 1
                 Case 2:19-cv-01650-JCC Document 7 Filed 06/04/20 Page 2 of 4




 1   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Conclusory allegations of law and

 2   unwarranted factual inferences are not sufficient to state a claim. Vasquez v. Los Angeles County,

 3   487 F.3d 1246, 1249 (9th Cir. 2007). Dismissal is also appropriate if a complaint fails to put

 4   forth a “cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

 5   1988).

 6            In this case, Plaintiff brings claims on behalf of herself and her minor children under Title

 7   II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131–12165; Title III of the

 8   ADA, 42 U.S.C. §§ 12181–12189; and § 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 701
 9   et seq. (Dkt. No. 4 at 2.) Those claims stem from a custody battle over Plaintiff’s children in state
10   court and appear to fall into two categories. (See Dkt. No. 4 at 7–8.) Neither category raises a
11   plausible claim for relief over which the Court has jurisdiction.
12            First, Plaintiff alleges that she has “Situational Anxiety” and that “ADA requests were
13   denied” during the state court proceedings. (See id. at 8–9, 15.) This allegation could potentially
14   state a claim under Tennessee v. Lane, 541 U.S. 509, 531 (2004), which held that Congress
15   validly abrogated Tennessee’s sovereign immunity against claims that its courts were physically
16   inaccessible to people in wheelchairs. However, Plaintiff’s allegation is too conclusory because
17   she does not state what type of accommodation she needed and was denied; she states only that
18   “appropriate individualized treatment and accommodations [were] necessary to ensure full and

19   equal access to court proceedings.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)

20   (“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more

21   than labels and conclusions, and a formulaic recitation of a cause of action’s elements will not

22   do.’”); Oliver v. Ralphs Grocery Co., 654 F.3d 903, (9th Cir. 2011) (“[F]or purposes of Rule 8, a

23   plaintiff must identify the barriers that constitute the grounds for a claim under the ADA in the

24   complaint itself . . . .”); (Dkt. No. 4 at 15).

25            Second, Plaintiff alleges that Defendants took adverse actions against her and her

26   children during the custody proceedings because Judge North, the parties, and other participants


     MINUTE ORDER
     C19-1650-JCC
     PAGE - 2
                Case 2:19-cv-01650-JCC Document 7 Filed 06/04/20 Page 3 of 4




 1   in the proceedings were biased against her due to her actual or perceived mental disability. (See

 2   Dkt. No. 4 at 8–12) (alleging “Defendants faked the existence of a mental health

 3   impairment . . . as a cause of action for segregating Plaintiffs”; “Defendants forced or coerced

 4   Plaintiffs into several evaluations where their mental health was questioned”; “Defendants at one

 5   point h[eld] Ms[.] Bovo in contempt of court for obtaining treatment”; “In 2015 King County

 6   Superior Court also ordered Plaintiffs into custody evaluations”; and that “[t]he court ordered

 7   Ms. Bovo to pay approximately 2700 []for the cost of the evaluator”).

 8           The Court lacks jurisdiction over any claims arising from these allegations under the
 9   Rooker-Feldman doctrine. “The Rooker-Feldman doctrine prevents lower federal courts from
10   exercising jurisdiction over any claim that is ‘inextricably intertwined’ with the decision of a
11   state court.” Bianchi v. Rylaarsdam, 334 F.3d 895, 900 n.4 (9th Cir. 2003). A claim is
12   “inextricably intertwined” with a state court decision “[i]f the injury alleged resulted from the
13   state court judgment itself.” Id. at 901. Here, Plaintiff’s injuries arise from a series of state court
14   decisions—the decision to order her to undergo mental health evaluations, the decision to have
15   her pay for the costs of an evaluator, the decision to hold her in contempt of court, and the
16   decision to separate her from her children. (See Dkt. No. 4 at 8–12.) To remedy Plaintiff’s
17   injuries, Plaintiff would have the Court declare those decisions unlawful and
18   “resto[re] . . . Plaintiff children to Plaintiff mother.” (See id. at 16.) Those are precisely the

19   remedies that the Rooker-Felman doctrine prohibits federal courts from providing. See Sykes v.

20   Cook Cty. Cir. Ct. Prob. Div., 837 F.3d 736, 741–42 (7th Cir. 2016) (holding Rooker-Feldman

21   precluded plaintiff’s ADA claim that a judge entered an unlawful order barring plaintiff from

22   bringing her service dog into the judge’s courtroom); Bianchi, 334 F.3d at 900–01 & n.4. If

23   Plaintiff wishes to obtain such remedies, Plaintiff must obtain them from Washington’s court

24   system.

25           Although the Court finds that the complaint fails to state a claim upon which relief can be

26   granted, it will not dismiss a complaint unless “it is absolutely clear that no amendment can cure


     MINUTE ORDER
     C19-1650-JCC
     PAGE - 3
                Case 2:19-cv-01650-JCC Document 7 Filed 06/04/20 Page 4 of 4




 1   the [complaint’s] defect[s].” Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995).

 2   Accordingly, the Court ORDERS that Plaintiff must file an amended complaint no later than 21

 3   days from the date this order is issued. In her amended complaint, Plaintiff must describe the

 4   type of accommodation that she needed and was denied and allege injuries that were independent

 5   of a state court decision. In addition, if Plaintiff wishes to bring claims against parties other than

 6   the King County Superior Court and Judge Douglas North, Plaintiff must amend the caption of

 7   her complaint to include any such Defendants.

 8          DATED this 4th day of June 2020.
 9                                                            William M. McCool
                                                              Clerk of Court
10
                                                              s/Tomas Hernandez
11
                                                              Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1650-JCC
     PAGE - 4
